DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendment filed on 12/15/21.  Regarding the amendment, claims 2-3, 5-9 are canceled, claims 1, 4, 10-13 are present for examination.
Allowable Subject Matter
Claims 1, 4, 10-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show a direct drive, as recited in claim 1, comprising:
a stator provided with teeth, wherein each tooth is equipped with a prefabricated coil, the coil being orthocyclically wound from a wire of circular cross section and comprising: 
two straight portions having an inner surface facing an interior of the coil and an outer surface opposite and parallel to the inner surface, a distance between the inner surface and the outer surface defining a thickness of the coil;
two coil overhangs connecting the straight portions, a distance between the coil overhangs defining a height of the straight portions, the inner and outer surfaces of the straight portions having the height of the straight portions and a width of the straight portions; and 

wherein the butt joints of two straight portions disposed together between two teeth are staggered with respect to one another in the direction of the width of the straight portions.

    PNG
    media_image1.png
    577
    764
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    714
    724
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LEDA T PHAM/Examiner, Art Unit 2834    

                                                                                                                                                                                                    /QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834